Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 15 January 2021. 
Claims 1-7, and 9-22 are pending and examined.  Claims 1, 12, 15, and 17 are currently amended.  Claim 8 is cancelled.  
Response to Arguments
Rejection of claims 1-7, and 9-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn due to amendment and arguments.
Applicant’s arguments with respect to rejections of claims 1-7, and 9-22 are rejected under 35 U.S.C. 101 have been carefully considered. Applicant seems to argue that claims 1 and 17 do not recite any of groupings of the abstract idea, and claims 1 and 17 recites a practical application in that “.  Examiner respectfully disagrees.  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and system for validating map data using challenge questions, comprising: assessing map data, identifying an attribute, selecting at least one challenge question, retrieving an image, providing for display the image, receiving operator input identifying an 
The limitation of accessing, identifying, selecting, retrieving, providing, receiving, using and sending data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, accessing, identifying, selecting, retrieving, providing, receiving, using and sending data in the context of this claim encompasses the user mental activity using questions and answers (Q&A) to validate a map.
Similarly, the limitation of language, accessing, identifying, selecting, retrieving, providing, receiving, using and sending data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller” language, recommending under different conditions and receiving data in the context of this claim encompasses the user mental activity using questions and answers (Q&A) to validate a map.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – wherein the one or more 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform function of, accessing, identifying, selecting, retrieving, providing, receiving, using and sending data steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered combination, the claim elements fail to transform the claimed abstract idea into a patent-eligible application.  For example, claims 1 and 17 recite validating a map with accessing, identifying, selecting, retrieving, providing, receiving, using and sending 
Applicant’s arguments with respect to rejections of claims 1-7, and 9-22 under 35 U.S.C. §103 as being unpatentable over Fefilatyev, et al., US 2015/0141056 (A1) in view of Stenneth, US 2018/0150764 (A1) have been carefully considered.  First, Applicant seems to argue that Fefilatyev does not teach marking a location as recited in independent claims 1 and 17.  Examiner respectfully disagrees.  
Fefilatyev teaches at least location is marked with probe question distributed according to crowd-sourcing technique such as mark 167 in Fig. 5 and mark 175 of Fig. 6, “determines whether there are any incomplete entries in the geographic database 123 that are within a predetermined distance range to the location of the mobile device 122. The incomplete entry may be any type of information that is incomplete or unconfirmed in the geographic database 123. For example, the name of a geographic feature (e.g., building, parking zone, road, or point of interest) may be missing. In addition or in the alternative, the incomplete entry may be an attribute for a geographic feature. The attribute may be whether or not a road is a one way, a speed limit, hours for a parking zone”, ¶24, 49.
Second, Applicant seems to argue that Fefilatyev does not teach “identifying, by the one or more processors, an attribute to be validated based on the map data, the attribute being marked as needing to be independently validated” as recited in crowd-sourcing technique, “determines whether there are any incomplete entries in the geographic database 123 that are within a predetermined distance range to the location of the mobile device 122. The incomplete entry may be any type of information that is incomplete or unconfirmed in the geographic database 123. For example, the name of a geographic feature (e.g., building, parking zone, road, or point of interest) may be missing. In addition or in the alternative, the incomplete entry may be an attribute for a geographic feature. The attribute may be whether or not a road is a one way, a speed limit, hours for a parking zone”, ¶24; “The mobile device 122 may distribute the probe questions according to a crowdsourcing technique.  Multiple mobile devices 122 may be sent the same probe question by the server 125.  The answers may be compared to each other in order to corroborate the answers.  In one example, when an answer message corroborates one or more previously received answers, the server 125 updates the geographic database 123 according to information in the answer message”, ¶49).
Third, Applicant seems to argue that Fefilatyev does not teach “the mark is not removed” as recited in independent claims 1 and 17 citing ¶53 of Fefilatyev.  Examiner respectfully disagrees.  Fefilatyev teaches answer message is used to update geographic database, ¶49; identification of incomplete map entries to be verified and once the incomplete map entries is verified, no more information is needed, ¶52.  Fefilatyev teaches identification of un-confirmed and omitted status or entries (i.e. un-verified entries/map) which need further matching, ¶53.  In other words, ¶52 and ¶53 
Fourth, Applicant seems to argue that Fefilatyev and Stenneth do not teach every limitation of independent claims 1 and 17.  Examiner respectfully disagrees.  In this case, Fefilatyev teaches sending validated map data including the validated attribute to the one of more vehicle (Fig. 6 and related text describes marking data of an attribute of parking zone on a map) and all the limitations discussed above.  Fefilatyev further teaches sending validated map data including the validated attribute to the one of more vehicle (Fig. 8 and related text).  Fefilatyev does not explicitly suggest the method: wherein the one or more vehicles make driving decisions based on the validated map data, and the one or more vehicles operate in accordance with the driving decisions.  However, Stenneth suggests that an approach for generating parking restriction data using a machine learning model to interface an on-board navigation system of an autonomous vehicle to respond to find parking or perform navigation/map related functions (Stenneth: abs, ¶51-52).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the geographical database updating method as taught by Fefilatyev to include the one or more vehicles make driving decisions based on the validated map data, and the one or more vehicles operate in accordance with the driving decisions as taught by Stenneth to provide up-to-date and accurate geographic data for driving (Fefilatyev: ¶2-4).

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-7, and 9-22 are rejected under 35 U.S.C. 101 because independent claims 1, and 17 are rejected under 35 USC §101 because the claimed invention is 
The limitation of accessing, identifying, selecting, retrieving, providing, receiving, using and sending data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, accessing, identifying, selecting, retrieving, providing, receiving, using and sending data in the context of this claim encompasses the user mental activity using questions and answers (Q&A) to validate a map.
Similarly, the limitation of language, accessing, identifying, selecting, retrieving, providing, receiving, using and sending data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller” language, recommending under different conditions and receiving data in the context 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – wherein the one or more vehicles make driving decisions based on the validated map data, and the one or more vehicles operate in accordance with the driving decisions. The processor in validation steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of, accessing, identifying, selecting, retrieving, providing, receiving, using and sending data such that they amount no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform function of, accessing, identifying, selecting, retrieving, providing, receiving, using and sending data steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere 
Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered combination, the claim elements fail to transform the claimed abstract idea into a patent-eligible application.  For example, claims 1 and 17 recite validating a map with accessing, identifying, selecting, retrieving, providing, receiving, using and sending data.  Just as in Alice and Berkheimer, all of these computer functions are well-understood, routine, conventional activities previously known to the industry, and therefore, fail to transform the claimed abstract idea into a patent-eligible application. As evidenced by prior art Fefilatyev, et al., US 2015/0141056 (A1) as cited in this Office action, the method for validating a map with accessing, identifying, selecting, retrieving, providing, receiving, using and sending data is well-understood, routine, conventional activities previously known to the industry, and therefore, fail to transform the claimed abstract idea into a patent-eligible application.   The independent claims 1, and 17 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps: accessing, identifying, selecting, retrieving, providing, receiving, using and sending data do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to make travel decision.  In addition, “wherein the one or more vehicles make driving decisions based on the validated map data, and the one or more vehicles operate in accordance with the driving decisions” as recited in 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 1, 6, 7, 9--17 and 20-22 are rejected under 35 U.S.C. §103 as being unpatentable over Fefilatyev, et al., US 2015/0141056 (A1) in view of Stenneth, US 2018/0150764 (A1).  
As to claim 1, Fefilatyev teaches a method for validating map data (updating a geographic database, abs) used by one or more vehicles to operate (¶2-4, 26, 34), the method comprising:
accessing, by one or more processors, the map data from memory (Fig. 7 and related text, “processor 300 may be configured to select a probe question to acquire additional information on the graphical objects with unconfirmed or omitted attributes.  The processor 300 may execute a map attribute query service that identifies the unconfirmed or omitted attributes.  The probe question may be selected from a list of questions.  Each possible attribute may be associated with a probe question template.” ¶54);
identifying, by the one or more processors, an attribute to be validated based on the map data, the attribute being marked as needing to be independently validated (Fig. 6 and related text; location is marked with probe question distributed according to crowd-sourcing technique, “determines whether there are any incomplete entries in the geographic database 123 that are within a predetermined distance range to the location of the mobile device 122. The incomplete entry may be any type of information that is incomplete or unconfirmed in the geographic database 123. For example, the name of a 
selecting, by the one or more processors, from a plurality of predetermined challenge questions at least one challenge question based on the attribute (“select a probe question to acquire additional information on the graphical objects with unconfirmed or omitted attributes. The processor 300 may execute a map attribute query service that identifies the unconfirmed or omitted attributes. The probe question may be selected from a list of questions. Each possible attribute may be associated with a probe question template”, ¶54);
retrieving, by the one or more processors, an image based on image information associated with the at least one challenge question (“FIG. 2 illustrates an example blended question for updating the geographic database 123. The mobile device 122 captures an image 131. The image 131 may be collected to be added to a social networking service, added to a private collection, connected to a geo-temporal reminder, or for the purpose of adding a point of interest to the geographic database 
providing for display, to an operator, by the one or more processors, the image and the at least one challenge question (Fig. 3 and related text, “FIG. 2 illustrates an example blended question for updating the geographic database 123. The mobile device 122 captures an image 131. The image 131 may be collected to be added to a social networking service, added to a private collection, connected to a geo-temporal reminder, or for the purpose of adding a point of interest to the geographic database 123. Data indicative of the location of the mobile device 122 when the image 131 was collected may be combined with the image 131”, ¶32);
in response to the providing, receiving, by the one or more processors, input from the operator identifying an answer to the at least one challenge question (“Fig. 7 and related text, “In one example, the server 125 compares the location of the mobile device 122 for areas of interest. The server 125 may analyze the objects in the image 131 to determine whether any objects are missing from the database 123. The server 125 may identify a store 133, a traffic light 134, a road 135, a parking sign 136, or a service station 137. The server 125 may return a probe message 139 to the mobile device 122. The probe message 139 may ask the user to collect information about objects nearby. The probe message 139 may ask the user to identify whether the road 135 in the image 131 is a one way.” ¶33); and
using, by the one or more processors, the answer to validate the attribute and remove the marking (“When a threshold number of users respond similarly for a specific probe question, the server 125 updates the geographic database 123 by modifying the 
Fefilatyev teaches sending validated map data including the validated attribute to the one of more vehicle (Fig. 8 and related text).  Fefilatyev does not explicitly suggest the method: 
wherein the one or more vehicles make driving decisions based on the validated map data, and the one or more vehicles operate in accordance with the driving decisions.

As to claim 6, Fefilatyev modified by Stenneth teaches the method further comprising providing an option for an operator to request another image in order to answer the at least one challenge question (Fefilatyev: Figs. 4 and 6 and related text show two request for images of a vicinity of an area based on two request probe questions, ¶5).
As to claims 7, 9 and 10, Fefilatyev teaches the method that “identifies an incomplete entry in a geographic database based on the geolocation and generates a probe question for the incomplete entry. The probe question requests that a user visually inspect or photograph an object or area near the geolocation. The server analyzes the information provided by the user in order to update the geographic database.”  (Fefilatyev: ¶5).  Fefilatyev further teaches that questions like those in Figs. 3-6 for the user of the mobile device to inspect and answer for marked locations of interest such as one-way road (Fig. 2); parking zone (Figs. 4 and 5), and road construction (Fig. 6).  

the one or more vehicle are permitted to make a right turn during a red light at an intersection.
a particular traffic light controls traffic in a particular lane.
an intersection has any traffic lights.
However, the additional features of claims 7, 9, and 10 are merely matters of design choice to a person skilled in the art, considering that various categories of probe questions are possible such as map attribute validation as request shown in Figures 3-6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the geographical database updating method as taught by Fefilatyev to include minor modifications of probe questions to include questions like whether a right turn can be made during a red light at an intersection, a particular traffic light controls traffic in a particular lane, or an intersection has any traffic lights to provide up-to-date and accurate geographic data for driving (Fefilatyev: ¶2-4). 
As to claim 11, Fefilatyev modified by Stenneth teaches the method further comprising comparing the answer to other answers received for the at least one challenge question, and wherein validating the map data is further based on the comparison (Fefilatyev: ¶29).
As to claim 12, Fefilatyev modified by Stenneth teaches the method wherein validating the attribute is further based on a total number of consistent answers from the answer and the other answers (Fefilatyev: ¶28-29).
As to claim 13, Fefilatyev modified by Stenneth teaches the method wherein validating the attribute is further based on comparing the total number of consistent answers to a threshold value (Fefilatyev: ¶28-29).
As to claim 14, Fefilatyev modified by Stenneth teaches the method further comprising, using the answer to correct the map data (Fefilatyev: ¶5).
As to claim 15, Fefilatyev modified by Stenneth teaches the method further comprising using: 
the answer as a label for input into a machine learning model in order to train the machine learning model to verify other map data (Stenneth: determining a plurality of classification features associated with a set of labeled road links by query of geographic database for road links and labelling road links into a machine learning model to classify features of parking such as functional class, historical parking availability in the geographical database, Fig. 6 and related text and ¶81).
As to claim 16, Fefilatyev modified by Stenneth teaches the method further comprising using: 
the machine learning model to verify the other map data (Stenneth: determining a plurality of classification features associated with a set of labeled road links by query of geographic database for road links and labelling road links into a machine learning model to classify features of parking such as functional class, historical parking availability in the geographical database, Fig. 6 and related text and ¶81).
As to claims 17 and 20, they are system claims that recite substantially the same limitations as the respective method claims 1 and 11.   As such, claims 17 and 20 are rejected by substantially the same reasons for the respective method claims 1 and 11 
As to claim 21, Fefilatyev modified by Stenneth teaches the method further comprising providing for display to the operator, a progress bar indicating at least one of a number of challenge questions that have been asked, a number of challenge questions that have been answered, or a number of remaining challenge questions to be asked (Fefilatyev: Fig. 6 and 7 shows a bar with text indicating at least one question to be answered).
As to claim 22, it is a system claim that recites substantially the same limitations as the respective method claim 21.   As such, claim 22 is rejected by substantially the same reasons for the respective method claim 21 and are incorporated herein (see claim 1 above for the rationale supporting obviousness, motivation and reasons to combine).
Claims 2 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Fefilatyev, et al., US 2015/0141056 (A1) in view of Stenneth, US 2018/0150764 (A1), further in view of Wang, US 2018/0174446 (A1).  
As to claim 2, Fefilatyev modified by Stenneth teaches identifying, by one or more processors, an attribute to be validated from the map data (Fefilatyev: “identify a store 133, a traffic light 134, a road 135, a parking sign 136, or a service station 137”, ¶24).  Fefilatyev modified by Stenneth does not explicitly suggest the method wherein:
the attribute corresponds to whether a right turn during a red light is permitted at an intersection. 

As to claim 18, it is a system claim that recites substantially the same limitations as the method claim 2.   As such, claim 18 is rejected by substantially the same reasons for the claim 2 and are incorporated herein (see claims 1 and 2 above for the rationale supporting obviousness, motivation and reasons to combine).
Claims 3-5 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Fefilatyev, et al., US 2015/0141056 (A1) in view of Stenneth, US 2018/0150764 (A1), further in view of Speasl et al., US 2016/0364989 (A1).  
As to claim 3, Fefilatyev modified by Stenneth does not explicitly suggest the method wherein:
the image information defines instructions for retrieving a camera image from log data. 
However, Speasl suggests that an unmanned aerial vehicle management with viewing and editing images from various logs such as pilot logs), flight plan logs, mission logs, mission objective logs, and sensor logs (Speasl: title, ¶131).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the  
As to claim 4, Fefilatyev modified by Stenneth does not explicitly suggest the method wherein:
the instructions identify an angle and a position for the camera image.
However, Speasl suggests that an unmanned aerial vehicle management with camera to identify positioning and angle of approach of the UAV (Speasl: title, ¶47).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the geographical database updating method as taught by Fefilatyev to include instructions identify an angle and a position for the camera image as taught by Speasl to provide up-to-date and accurate geographic data (Fefilatyev: ¶7; see claim 1 above for the rationale supporting obviousness, motivation and reasons to combine). 
As to claim 5, Fefilatyev modified by Stenneth does not explicitly suggest the method further comprising, providing options for an operator to zoom in or out of a displayed image.
However, Speasl suggests that an unmanned aerial vehicle management with camera to increase the accuracy and precision of photo by varying the zoom measurement and value (Speasl: title, ¶151-152).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the  
As to claim 19, it is a system claim that recites substantially the same limitations as the method claim 3.   As such, claim 19 is rejected by substantially the same reasons for the claim 3 and are incorporated herein (see claims 1 and 3 above for the rationale supporting obviousness, motivation and reasons to combine).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667